UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):October 28, 2013 NCL CORPORATION LTD. (Exact name of Registrant as specified in its charter) Bermuda (State of Incorporation) 333-128780 (Commission File Number) 20-0470163 (I.R.S. Employer Identification No.) 7665 Corporate Center Drive Miami, Florida (Address of principal executive offices) (Zip Code) (305) 436-4000 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02 Results of Operations and Financial Condition. In January 2013, Norwegian Cruise Line Holdings Ltd. (“NCLH”), which is the direct parent company of NCL Corporation Ltd. (“NCLC”), completed the initial public offering of 27,058,824 ordinary shares, par value $.001 per share (the “IPO”). In connection with the consummation of the IPO, NCLC’s ordinary shares were exchanged for the ordinary shares of NCLH’s, and NCLH became the owner of 100% of the ordinary shares (representing a 97.3% economic interest) and parent company of NCLC (the “Corporate Reorganization”). The Corporate Reorganization was effected solely for the purpose of reorganizing our corporate structure. As a result of the Corporate Reorganization, a non-controlling interest was created within NCLH and NCLH’s financial statements and financial results will differ from NCLC’s in certain respects. On October 28, 2013, NCLH issued a press release regarding NCLH’s financial results for the three months and nine months ended September 30, 2013. A copy of this press release is furnished as Exhibit 99.1 to this report. NCLC’s financial results for the three months and nine months ended September 30, 2013 will be filed on a Form 10-Q. The information furnished with this report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall it be deemed incorporated by reference into any other filing under the Securities Act of 1933, as amended, or the Exchange Act, except as expressly set forth by specific reference in such a filing. Item 9.01 Financial Statements and Exhibits. (d) Exhibits 99.1Press release, dated October 28, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, NCL Corporation Ltd. has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized this 28th day of October, 2013. NCL Corporation Ltd. By: /s/ Wendy A. Beck Wendy A. Beck Executive Vice President and Chief Financial Officer EXHIBIT INDEX Exhibit Number Description Press release, datedOctober 28, 2013
